Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/02/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the references listed in the information disclosure statement are being considered by the examiner.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with attorney Jennifer Lin on 05/05/2022.
The application has been amended as follows: 
The following amendment is based on specification filed 12/02/2020.
The specification of the application has been amended due to typographical errors as follows:
Replace -- computing server, consume a large amount of output 
Replace -- the buck controller system modulates a control switch or a pair of control 
Replace -- IMON signal gradually decays in a manner similar to the decay of the 

The claims 6 and 19 have been amended due to antecedent basis issue as follows:
The line 6 of the claim 6, page 18 has been amended to: 
“work mode according to the RC decay that approximates said current from said”.
The line 3 of the claim 19, page 22 has been amended to:
“and disabling switching in said all phases in response to the total current above the current”.

EXAMINER'S STATEMENT OF REASONS FOR ALLOWANCE 
Allowable Subject Matter
4.	Claims 1-20 are allowed.
5.	The following is an examiner's statement of reasons for allowance: 
Independent claim 1 is allowable because the prior arts of record do not disclose, nor would it be obvious to modify and combine the prior arts of record to teach the features highlighted below, a multi-phase power supply, comprising: 
a plurality of phase controllers, 
each phase controller driving a first terminal of a respective inductor alternatively between an input voltage and a ground voltage to regulate an output voltage in a work mode, 
keeping said first terminal of said respective inductor in a high impedance state during a non-work mode, 
having an input for receiving an enable signal for selecting between said work mode and said non-work mode, and 
generating a current monitor signal to represent a current through said respective inductor during both said work mode and said non-work mode; and 
a controller coupled to said plurality of phase controllers for selectively enabling respective ones of said plurality of phase controllers in response to a load demand, 
receiving said current monitor signal from each of said plurality of phase controllers, and 
selectively shutting down the multi-phase power supply when a total of current monitor signals from said plurality of phase controllers exceeds a threshold.
Claims 2-11 depend directly or indirectly on claim 1 therefore these claims are also allowable as being dependent on an allowable base claim. 

Independent claim 12 is allowable because the prior arts of record do not disclose, nor would it be obvious to modify and combine the prior arts of record to teach the features highlighted below, a method of operating a multi-phase power supply, comprising: 
for each of a plurality of phases: 
modulating a first switch and a second switch to convert an input voltage to an output voltage and deliver an output current to a load; 
generating a monitor current that follows the output current; 
stopping modulation of the first switch and the second switch in a non-work mode of operation; and 
during the non-work mode of operation, controlling a decay of the monitor current to follow the output current; 
summing respective monitor currents from said plurality of phases of a power supply; and 
disabling switching in all phases in response to a total current above a current limit.
Claims 13-20 depend directly or indirectly on claim 12 therefore these claims are also allowable as being dependent on an allowable base claim. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

CONCLUSION
6.	The prior art made of record (see attached PTO-892) and not relied upon is considered pertinent to applicant's disclosure. 
Chakraborty et al. (Patent No.: US 9106201 B1) discloses a regulated power supply system is described using multiphase DC-DC converters with dynamic fast-turnon, slow-turnoff phase shedding, early phase turn-on, and both load-voltage and drive-transistor feedback to pulse width modulators to provide fast response to load transients. A system master can automatically determine whether all, or only some, slave phase units are fully populated. The programmable system includes fault detection with current and voltage sensing, telemetry capability, and automatic shutdown capability. These are buck-type converters with coupled inductors. 
Trivedi et al. (Pub. No.: US 2008/0238390 A1) discloses the integrated circuit has a voltage regulator controller controlling phase legs (304-1-304-N) to supply load current to a load. The controller includes a monitoring circuit monitoring the load current to enable a number of phase legs based on the monitored load current. The controller is provided to maintain average current-per-enabled phase leg in a desired range, and the monitoring circuit monitors an average of the load current. Hysteretic comparators compare the average load current against references corresponding to levels in which phases are to be enabled or disabled.
Ozawa (Pub. No.: US 2017/0060154) discloses a multi-phase switched-mode converter has a control circuit configured to receive a shed threshold signal indicating that the total output current has fallen below a total current threshold level. The control circuit further includes slave phase shedding switches that have a common switching pole connected to a current share amplifier of each slave power stage, a first select pole is connected to a phase target current level, and a second select pole is connected to a phase zero target current level. A control terminal is connected the phase zero target current signal to each slave power stage to decreases their output currents to approximately a zero level. When the output current approaches the zero level, the slave power stages are deactivated. A panic circuit activates the slave power stages when the load current increases precipitously.
Babazadeh et al. (Pub. No.: US 2015/0236595 A1) discloses a phase current estimator for a switching power converter includes analog circuitry for generating a phase current estimate error by comparing a phase current of the switching power converter to an analog representation of an estimate of the phase current. The phase current estimator further includes digital circuitry for revising the phase current estimate based on the phase current estimate error and a plurality of parameters associated with operation of the switching power converter. An estimator fault detection unit is provided for determining whether a difference between the phase current and estimate exceeds a threshold for indicating substandard phase current estimation.
Paul et al. (Pub. No.: US 2018/0013348 A1) discloses a multi-phase switch mode power supply circuit for controlling the transfer of power to a power supply output through a plurality of phase inductors, and for regulating voltage at the power supply output, the circuit comprising: a switch mode power supply (SMPS) controller portion having one or more phase control outputs that are to be coupled to one or more control inputs of one or more switch circuits, respectively, that conduct inductor current through one or more other phase inductors, from amongst the plurality of phase inductors, wherein the controller is configured to pulse the phase control outputs so as to regulate voltage at the power supply output responsive to a feedback voltage from the power supply output.

CONTACT INFORMATION
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HTET Z. KYAW whose telephone number is (571) 270-5391. The examiner can normally be reached on MON-FRI: 8:30AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki S. Ismail can be reached on (571) 272- 3985.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Htet Z. Kyaw/ (05/05/2022)
Examiner, Art Unit 2837

/SHAWKI S ISMAIL/Supervisory Patent Examiner, Art Unit 2837